Filed 08/28/20                                         Case 20-10800                                 Doc 184

                 17
           1     MACDONALD | FERNANDEZ LLP
                 RENO F.R. FERNANDEZ III (SBN 251934)
           2
                 ALEXANDER K. LEE (SBN 293724)
           3     914 Thirteenth Street
                 Modesto, CA 95354
           4     Telephone: (209) 521-8100
                 Facsimile: (415) 394-5544
           5
                 Attorneys for Debtor in Possession,
           6     4-S RANCH PARTNERS, LLC
           7                                UNITED STATES BANKRUPTCY COURT
           8                                 EASTERN DISTRICT OF CALIFORNIA
           9      In Re:                                         Case No. 20-10800-B-11
          10      4-S RANCH PARTNERS, LLC,                       Chapter 11
          11                           Debtor.                   DCN: MF-9
          12                                                     Disclosure Statement Hearing
                                                                 Date:
          13                                                     Time:
                                                                 Place: 2500 Tulare Street
          14                                                             Courtroom 13
                                                                         Fresno, California
          15
                                                                            Hon. René Lastreto II
          16

          17
                          EXHIBITS TO DECLARATION OF ALEXANDER K. LEE IN SUPPORT OF
          18                DISCLOSURE STATEMENT IN SUPPORT OF PROPOSED PLAN OF
                                      REORGANIZATION (Dated August 18, 2020)
          19

          20
                  Exhibit                                     Description                           Page
          21
                      1     Disclosure Statement Redline                                             2
          22

          23

          24

          25

          26

          27

          28

                                                                                                           1
Filed 08/28/20                                                         Case 20-10800                                                               Doc 184




            16
       1    MACDONALD | FERNANDEZ LLP
            RENO F.R. FERNANDEZ III (SBN 251934)
       2
            ALEXANDER K. LEE (SBN 293724)
       3    914 Thirteenth Street
            Modesto, CA 95354
       4    Telephone: (209) 521-8100
            Facsimile: (415) 394-5544
       5
            Attorneys for Debtor in Possession,
       6    4-S RANCH PARTNERS, LLC
       7
                                       UNITED STATES BANKRUPTCY COURT
       8
                             EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION
       9
       10   In Re:                                                Case No.     20-10800-B-11
       11   4-S RANCH PARTNERS, LLC,                              Chapter 11
       12                          Debtor.                        DCN:     MF - 9                                       Deleted: 3

       13                                                         DISCLOSURE STATEMENT FOR PLAN                         Deleted: AMENDED
                                                                  OF REORGANIZATION OF 4-S RANCH
       14                                                         PARTNERS, LLC DATED AUGUST 18,                        Deleted: JULY 13
                                                                  2020
       15
                                                                  Hearing on Disclosure Statement
       16                                                         Date:                                                 Deleted: August 11, 2020
                                                                  Time:                                                 Deleted: 9:30 a.m.
       17                                                         Place: 2500 Tulare Street
                                                                           Courtroom 13
       18                                                                  Fresno, California                           Deleted: Sacramento
                                                                  Judge: Hon. René Lastreto II
       19
                 I.      INTRODUCTION
       20
                      4-S Ranch Partners, LLC, the Debtor in Possession (“Debtor,” “4-S,” or the “Debtor in
       21                                                                                                               Deleted: July 13
            Possession”), has proposed the accompanying Plan of Reorganization dated August 18, 2020 for
       22
            consideration by its creditors and interested parties. This Disclosure Statement is presented to provide
       23
            creditors and interested parties with adequate information, as understood by title 11 of the United State
       24
            Code, about 4-S, the alternatives available for their repayment and the proposed Plan of
       25                                                                                                               Deleted: July 13
            Reorganization dated August 18, 2020. 4-S believes that its Plan of Reorganization (the “Plan”) offers
       26
            the most expeditious and effective mechanism to pay its creditors. Please note that the Debtor
       27
            previously obtained approval of its Disclosure Statement in Support of the Plan of Reorganization
       28
            Dated July 13, 2020 (Dckt. No. 157; DCN MF-3). The hearing on the Plan of Reorganization dated
                                                                                                                        Deleted: AMENDED
                                                                                                                   1
                                    4-S RANCH PARTNERS, LLC’S DISCLOSURE STATEMENT
Filed 08/28/20                                                          Case 20-10800                                                               Doc 184




       1    July 13, 2020 was set for a confirmation hearing on September 29, 2020 at 9:30 a.m. However, Debtor

       2    was recently informed that the Merced County Tax Collector will be amending its proof of claim to

       3    reflect an entirely secured claim rather than an unsecured priority tax claim. As a result, the Debtor

       4    needed to conduct substantive modifications to its proposed Plan that necessitates additional                 Formatted: Font: Italic

       5    disclosures under 11 U.S.C. Section 1125.
                                                                                                                          Deleted: //¶
       6       II.          SUMMARY OF PLAN TREATMENT                                                                     //¶


       7             4-S’s principal asset is real property commonly known as known as Merced County Assessor’s

       8    Parcel Numbers: 049-200-005; 049-200-020; 049-200-022; 049-200-019; 049-200-023; 049-200-017;

       9    049-200-021; 049-200-024; 049-220-018; 049-200-025; 049-220-019; 049-220-016; 049-220-020;

       10   049-240-017; 065-030-004; 049-220-015; and 049-240-016, located on the at the north and south sides

       11   of Green House Road, ± 1.5 miles west of Dan McNamara Road, southwest of Atwater, Merced

       12   County, California (the “Property”). The Plan centers upon the disposition of the Property for the

       13   benefit creditors, other parties in interest, 4-S, and others that may benefit from certain dispositions of

       14   the Property. The Plan requires 4-S to secure new capital or new financing, or to sell the Property, all

       15   subject to the approval of the United States Bankruptcy Court for the Eastern District of California. 4-

       16   S is pursuing new capital or new financing in a multipronged approach the includes selling interest in

       17   the Property and/or signing long term water contracts before refinancing the secured claim on the

       18   Property. If 4-S can secure new capital or new financing to satisfy the claims of holders of claims in

       19   Class 1, Class 2, and Class 3 (as directed by holders for Class 3) within one year of the effective date

       20   of the plan, then 4-S need not sell part or all of the Property. Through one of those means, i.e., new

       21   capital, new financing, or a sale of the Property, the Plan provides for the payments to the following

       22   class of claims:
                                                                                                                              Deleted: allowed
       23                   Class 1:        The Allowed Secured Claim of Merced County Tax Collector, which is
                                                                                                                              Deleted: claim
       24                   secured by a tax lien encumbering the Property.

       25                   Class 2:        The Allowed Secured Claim of Sandton Credit Solutions Master Fund

       26                   IV, LP.
                                                                                                                              Deleted: 2
       27                   Class 3:        The Claims of general unsecured creditors of the Debtor, to the extent

       28                   they may be Allowed, which are not otherwise classified herein
                                                                                                                          Deleted: AMENDED
                                                                                                                     2
                                       4-S RANCH PARTNERS, LLC’S DISCLOSURE STATEMENT
Filed 08/28/20                                                            Case 20-10800                                                                     Doc 184




                                                                                                                                Deleted: 3
       1                     Class 4:        The Equity Interests of Shareholder of the Debtor

       2              On the first anniversary of the Plan’s Effective Date, 4-S shall fund all payments required to

       3    be made on the Effective Date through new capital, new financing or the proceeds of a sale of the

       4    Property, all of which are subject to approval of the Bankruptcy Court (the “Liquidity Event”).

       5              The Debtor is of the view that each of these classes are impaired, and thus, the holders of claims

       6    in those classes are entitled to vote on the Plan.
                                                                                                                           Deleted: //¶
       7       III.      BACKGROUND
                                                                                                                           Deleted: Since 2009, diversion
       8              In 2009, the Property was purchased by Merced Falls Ranch, LLC. Diversion and use

       9    statements have been filed with and accepted by the State Water Resources Control Board (“Water
                                                                                                                           Deleted: with
       10   Board”) for all four of the natural and manmade river courses on the Property for the period of 2009           Deleted: exception
                                                                                                                           Deleted: the
       11   through 2018. The 2019 diversion and use statements are currently pending.
                                                                                                                           Deleted: that
       12             In 2013, the Property was purchased by 4-S with financing from NORTH STAR

       13   INVESTMENT HOLDINGS LLC (“North Star”) that was secured in the Property. Subsequently, in

       14   2014, 4-S agreed to water supply contract with Del Puerto Water District (“DWPD”) for a two-year

       15   period. From October 1, 2014 until October 1, 2016, 4-S sold up to 11,000 acre-feet of groundwater

       16   per a year to the Del Puerto Water District (“DPWD”) at a contract rate of $600 per an acre-foot or

       17   $750 per an acre-foot depending whether or not the Patterson Irrigation District was used as a source

       18   of diversion.

       19             The passage of the Sustainable Groundwater Management Act (“SGMA”) in 2014

       20   substantially changed 4-S’s business operations. 4-S has been rigorously working to shift the operation

       21   of its business from the sale of groundwater to storage of client water underground, and sale of stored

       22   surplus surface water from the Property for sale through long term contracts.

       23             In 2017, 4-S obtained a loan from Sandton Credit Solutions Master Fund IV, LP (“Sandton”),

       24   to refinance the debt owed to North Star to allow for the continued improvement of the Property to

       25   operate under the SGMA regulations that have been gradually implemented. The Sandton loan is
                                                                                                                           Formatted: Font: 12 pt
       26   secured in the Property, and the real property commonly known as Merced County Assessor’s Parcel

       27   Numbers: 088-190-018; 090-130-028; 090-140-049; 090-140-048; and 088-180-051 (the “Hamburg
                                                                                                                           Formatted: Font: 12 pt
       28   Ranch”), which is not property of 4-S’s estate as it is owned by Stephen W. Sloan (“Sloan”) Santon’s
                                                                                                                           Deleted: AMENDED
                                                                                                                      3
                                        4-S RANCH PARTNERS, LLC’S DISCLOSURE STATEMENT
Filed 08/28/20                                                          Case 20-10800                                                             Doc 184




       1    secured debt is also subject personal guarantees of Sloan and Patti Marie Harrill-Sloan (“Harrill-

       2    Sloan”).

       3           In 2018, the loan with Sandton went into default. 4-S and Sandton negotiated two forbearance

       4    agreements that were each amended once. The Sandton loan became due and payable in 2019 and

       5    Sandton refused to grant any further forbearance agreements. A foreclosure sale was scheduled for

       6    March 4, 2020. This Chapter 11 case was commenced to prevent that foreclosure sale.
                                                                                                                         Deleted: ¶
       7               On March 2, 2020, in order to prevent the foreclosure sale of the Property and certain other

       8    real property owned directly by Sloan, 4-S and Sloan filed voluntary petitions for reorganization under

       9    Chapter 11 of the Bankruptcy Code, and were assigned cases numbered 20-10800 and 20-10809,
                                                                                                                         Deleted: Subsequently,
       10   respectively.
                                                                                                                         Deleted: On
       11          Subsequently, on March 16, 2020, Sandton filed motions for relief from the automatic stay

       12   (“Relief Motions”) in this case and Sloan’s personal case. 4-S and Sloan filed oppositions to the Relief

       13   Motions. At the initial hearing, the Court determined that Relief Motions were contested matters and

       14   set the matter for an evidentiary hearing to determine factual issues regarding the value of the real

       15   property securing the Sandton loan and whether the respective cases may realistically produce

       16   sufficient revenue for effective reorganization. The evidentiary hearings for the cases were

       17   consolidated and set for trial on September 17, 2020. The underlying cases have not been consolidated

       18   and are not jointly administered.

       19          Sandton’s Relief Motions allege that they are entitled from relief from the automatic stay under

       20   11 U.S.C. § 362(d)(2). Relief requested under §362(d)(2) requires a showing that the debtor does not

       21   have equity in the property relief is sought against and the property is not necessary for an effective

       22   reorganization. 11 U.S.C. §362(d)(2)(A)-(B). At the early stages of a Chapter 11 case, the burden is

       23   upon the debtor to offer sufficient evidence to indicate that a successful reorganization within a

       24   reasonable time is plausible. Near the expiration of the exclusivity period, debtors must demonstrate

       25   that a successful reorganization within a reasonable time is probable. After the expiration of the

       26   exclusivity period, debtors must demonstrate that it is assured a successful reorganization will occur

       27   within a reasonable time. However, regardless of a time a case has been pending, if evidence indicates

       28   that it is impossible for reorganization to occur within a reasonable time, relief from the automatic stay
                                                                                                                         Deleted: AMENDED
                                                                                                                    4
                                     4-S RANCH PARTNERS, LLC’S DISCLOSURE STATEMENT
Filed 08/28/20                                                          Case 20-10800                                                        Doc 184




       1    should be granted. Sun Valley Newspapers v. Sun World Corp. (In re Sun Valley Newspapers, Inc.),

       2    171 B.R. 71, 75 (9th Cir. BAP 1994), quoting In re Holly’s, Inc., 140 B.R. 643, 700 (Bankr. W.D.

       3    Mich. 1992); See also In re R.K. Best, Inc., 2013 WL 4050998 at *4-5 (Bankr. E.D. Cal. 2013).

       4           4-S is a single asset real estate case, as such, substantially all its income will be generated from

       5    the business of operating the Property and activities incidental. If Sandton’s Relief Motions are

       6    successful, 4-S will not be able to effectuate the Plan because the automatic stay will be lifted as to

       7    the Property and subsequent foreclosure will eliminate 4-S ability to fund the Plan. Further, Sandton

       8    would have proven that the Property does not have equity to support their secured claim resulting in

       9    diminished payments to unsecured creditors. 4-S believes that a foreclosure of the Property will be

       10   akin to an expedited liquidation of the estate resulting in diminished payments to unsecured creditors

       11   compared to 4-S operating as an ongoing concern. The Liquidation Alternative section below and

       12   Exhibit “A” attached hereto contains liquidation analyses based upon Sandton’s asserted value for the

       13   Property.

       14          However, confirmation of the Plan may greatly diminish Sandton’s ability to succeed on Relief

       15   Motions even if there is a lack of equity based upon a liquidation or foreclosure valuation. When a

       16   debtor submits a proposed plan before the final hearing on the motion to lift the automatic stay under

       17   11 U.S.C. § 362(d)(2), determination that the plan is not patently unconfirmable is a prerequisite to

       18   denial of the relief motion. In re 499 W. Warren Street Associates, LT. Partnership, 151 B.R. 307, 310

       19   (Bankr. N.D.N.Y 1992) (citations omitted) (after multiple attempts by the debtor to confirm a plan,

       20   the last proposed plan was patently unconfirmable due to violations of 11 U.S.C. § 1129 and the court

       21   granted relief from the automatic stay). While Plan confirmation is determined upon different criteria

       22   than 11 U.S.C. § 362(d)(2), if the Plan meets the requirements for confirmation, it gives substantial

       23   support that the Property is necessary to effective reorganization. Therefore, if the Plan is confirmed

       24   prior to the final hearing on the Relief Motion, Sandton might not be granted relief from the automatic

       25   stay as the Plan was not patently unconfirmable and the Property is necessary for an effective

       26   reorganization.

       27          The Property has been improved to operate as a water banking facility that stores surface water

       28   underground in eighteen (18) wells with a storage capacity of estimated at 500,000 acre feet of water
                                                                                                                          Deleted: AMENDED
                                                                                                                     5
                                   4-S RANCH PARTNERS, LLC’S DISCLOSURE STATEMENT
Filed 08/28/20                                                          Case 20-10800                                                                                Doc 184




       1    and a capacity to deliver 50,000 acre feet of water per a year. 4-S is pending approval of one final

       2    diversion and use statement and temporary water permits from the Water Board to allow for the

       3    pumping of stored surface water back into the system. On a concurrent path, 4-S has applied with the

       4    Local Agency Formation Commission of Merced County (“LAFCO”) to form the Owens Creek Water

       5    District (“Owens Creek Application”) to attain public agency status for the purposes of managing

       6    groundwater resources with the proposed district in compliance with SGMA and becoming a

       7    Groundwater Sustainability Agency (“GSA”). The COVID-19 Pandemic has caused delays to the

       8    processing of the statement of diversion, and the application to create a water district, but 4-S

       9    anticipates receiving the respective approvals shortly.

       10          After some input from LAFCO, 4-S recently gave a presentation to LAFCO on the Petition for
                                                                                                                      Deleted: Application and was informed that approval would be put
       11   the Creation of Owens Creek Water District at the July 2020 meeting agenda for approval review.           on…
                                                                                                                      Deleted: , the
       12   Absent further delays caused by the COVID-19 Pandemic and input from LAFCO, the formal Owens

       13   Creek Application is estimated to be placed on the October 2020 meeting agenda for approval review

       14   by the full board. The formation of a GSA after approval of the Owens Creek Application will take an
                                                                                                                      Deleted: .
       15   estimated ninety to hundred and twenty days with the possibility of more delays caused by the COVID-

       16   19 Pandemic. Formation of a GSA will allow 4-S greater flexibility in sale of water because the agency

       17   can use the powers and authorities under Chapter 5 of SGMA to provide a maximum degree of local

       18   control and flexibility consistent with the groundwater sustainability goals of SGMA. 4-S believes that

       19   the formation of the GSA will open additional opportunities to sell water beyond the current proposed

       20   practice of selling stored abandoned, or salvaged flood flows.

       21          4-S also recently engaged the United States Bureau of Reclamation to be certified to accept

       22   water from the Central Valley Project (“CVP”) for storage. Absent further delays caused by the

       23   COVID-19 Pandemic, 4-S estimates that it can be certified as a water banking facility for CVP within

       24   ninety to hundred and twenty days and start taking on storage contracts shortly after. The ability to

       25   store water for CVP will provide an enhancement in value because it will allow 4-S to enter contracts

       26   to store water in surplus years for both districts and individuals.

       27          4-S continues to diligently negotiate with water districts and individual water purchasers for

       28   long term water supply contracts that can be signed prior to obtaining the final statement of diversion
                                                                                                                      Deleted: AMENDED
                                                                                                                 6
                                    4-S RANCH PARTNERS, LLC’S DISCLOSURE STATEMENT
Filed 08/28/20                                                          Case 20-10800                                                        Doc 184




       1    and temporary water permits or the approval for the creation of a water district. In fact, 4-S has recently

       2    signed contracts to provide 5,000 acre feet of water and 2,000 acre feet of water a year to two separate

       3    purchasers. Further, 4-S has obtained approval from the water acquisition committee of Westlands

       4    Water District (“WWD”) for an agreement to provide 25,000 acre feet of water. 4-S is in the final

       5    stages of negotiation and approval of the pricing scheduled by the WWD’s board of directors.

       6    Discussions have been going on regarding pricing schedules based upon CVP allocations. 4-S believes

       7    that the commitments for 7,000 acre feet of water and the pending 25,000 acre feet agreement along

       8    with WWD will be sufficient to obtain a refinancing from Citizens Business Bank sufficient to payoff

       9    all allowed claims.

       10            Portions of 4-S’s administrative expenses may be funded by non-debtor affiliate, Sloan Cattle

       11   Company, LLC (“Sloan Cattle”). Sloan Cattle is a California Limited Liability Company that is owned

       12   50% by Sloan and 50% by Sloan’s son, Brett Sloan. Sloan is the sole manager of Sloan Cattle. Brett

       13   Sloan serves as Sloan Cattle’s chief executive officer.

       14            4-S files this disclosure statement and accompanying Plan in an effort to maximize and realize

       15   the full value of the Property.

       16      IV.        SUMMARY OF PLAN

       17   DISCLAIMER: Any reference of claim amounts asserted by creditors does not signify 4-S’s

       18   agreement that the amounts are owed. Any amount asserted is subject to the claims allowance and

       19   disallowance process of the Bankruptcy Code. The court has not yet confirmed the plan described in

       20   this disclosure statement. The terms of the plan are not yet binding on anyone. However, if the court

       21   later confirms the plan, then the plan will be binding on the debtor and on all creditors and interest

       22   holders in this case. Furthermore, no statements of information concerning the Debtor or its assets are

       23   authorized other than those set forth in this Disclosure Statement.

       24            i.     Administrative Claims

       25            Debts incurred after the commencement of the bankruptcy case are ordinarily referred to as

       26   “expenses of administration” or “administrative claims.” Administrative claims have priority over

       27   general unsecured claims and must be paid in cash, in full, promptly after the confirmation of a Plan

       28   of Reorganization. In this case, administrative claims potentially fall into two categories.
                                                                                                                          Deleted: AMENDED
                                                                                                                     7
                                    4-S RANCH PARTNERS, LLC’S DISCLOSURE STATEMENT
Filed 08/28/20                                                          Case 20-10800                                                                        Doc 184




       1            First, professional fees incurred by the bankruptcy estate are entitled to administrative claim

       2    priority to the extent those fees are approved by the Bankruptcy Court. As of the date of this document,       Deleted: .

       3    the only professionals employed by 4-S’s bankruptcy estate are its general counsel, expert witness,

       4    hydrogeological consultant, and rebuttal expert witnesses. 4-S’s professionals and their current

       5    estimated are as follows:
                      Professional                            Role                  Estimated Fees (subject to
       6                                                                            Court approval and standard
       7                                                                            of the Bankruptcy Code)

       8                                                                            Estimated $50,000 (net of              Formatted: Left
             Macdonald Fernandez LLP              General Ch. 11 Counsel            retainer)                              Formatted: Line spacing: single
       9
                                                                                    Estimated $50,000 maximum              Deleted: ¶
       10    Lance Doré, The Doré Group           Expert Appraiser Witness          cost to be paid by Sloan Cattle
                                                                                                                           ¶


       11                                                                           without additional approval by
                                                                                    Debtor and Sloan Cattle
       12    Dwight Smith, McGinley and           Hydrogeologist Consultant         Estimated $20,000 to be paid
             Associates*                          Conducting a Geochemical          by Sloan Cattle ($8,000 retainer
       13                                         Evaluation                        paid by Sloan Cattle on or about
                                                                                    May 19, 2020)
       14
             Dwight Smith, McGinley and           Rebuttal Hydrogeologist           Estimated $25,000 to be paid
       15    Associates*                          Expert                            by Sloan Cattle

       16    Joseph Hughes, Klein,                                                  Estimated $15,000 to be paid
             DeNatale, Goldner*                   Rebuttal Water Law Expert         by Sloan Cattle
       17
            *Please note that as of the date of this document, the 4-S has not yet obtained approval for employment
       18
            of these professionals. Mr. Smith and Mr. Hughes were recently retained to serve as rebuttal witnesses.
       19
            The application to seek authority to employ Mr. Hughes as a rebuttal witness has been filed as Docket
       20
            170. The application to seek authority for Mr. Smith’s employment as a rebuttal witness will be filed
       21
            shortly. A motion for nunc pro tunc authority to employ Mr. Smith for his hydrogeological consulting
       22
            work was filed as Docket 162.
       23
                    Second, administrative expense priority is afforded to debts which the bankruptcy estate incurs
       24
            following the commencement of its case in the ordinary course of its business, whether with respect
       25
            to preserving, protecting, leasing or selling the Property (e.g., utilities, security, leasing commissions)
       26
            or prosecuting the bankruptcy case (e.g. U.S. Trustee fees). 4-S believes that the only such expenses
       27
            it is likely to incur is U.S. Trustee fees.
       28
                    The Plan contemplates that the first category of administrative expense, i.e., professional fees,      Deleted: AMENDED
                                                                                                                       8
                                     4-S RANCH PARTNERS, LLC’S DISCLOSURE STATEMENT
Filed 08/28/20                                                            Case 20-10800                                                                                        Doc 184




       1    shall receive the cash equivalent of their claim on or promptly after the Effective Date of the Plan.

       2            The Plan contemplates that the second category, effectively the United State Trustee’s fees, if

       3    any are unsatisfied, shall receive cash equal to the fees, and that any such fee accrued between the

       4    period of the Confirmation Date and the entry of the Final Decree shall be paid by 4-S promptly.

       5            ii.     Priority Taxes
                                                                                                                             Deleted: two priority tax claims. Merced County Tax Collector
       6            4-S is only aware of one priority tax claims. The California Franchise Tax Board (“FTB”)                 claims a priority tax claim in the amount of $396,700.28 as
                                                                                                                             evidenced by proof of claim number 4 on the Court’s claim register
                                                                                                                             (“CCR”).
       7    claims a priority tax claim in the amount of $800.00 as evidenced by proof of claim number 3 on the
                                                                                                                             Deleted: CCR.
       8    Court’s claim register (“CCR”). Under the Plan, the priority tax claims, as ultimately allowed, will be

       9    paid in full with interest from the through the proceeds of the liquidity event, which is the sale of all or a
                                                                                                                             Formatted: Font: 11.5 pt
       10   portion of the Property not later than the first anniversary of the Effective Date (the “Liquidity Event”),      Deleted: ,

            unless they have previously been paid. The priority tax claim of FTB is unimpaired, and as a                     Formatted: Font: 11.5 pt
       11
                                                                                                                             Deleted: claims of the Merced County Tax Collector and
       12   consequence is not permitted to vote on the Plan.                                                                Deleted: are

       13           iii.    Class 1: Secured Claim Vis-à-vis Real Property Taxes

       14           The Merced County Tax Collector filed a proof of claim based on real property taxes. The

       15   Merced Count Tax Collector assets a claim in the total amount of $396,700.28 as secured upon the

       16   property, and an unsecured priority claim under Section 507(a)(8) in the same amount. 4-S listed the

       17   Merced County Tax Collector on its Schedule E/F as holding an unsecured priority claim in the amount

       18   of $367,884.48. However, on August 18, 2020, Merced County Tax Collector informed 4-S’s counsel

       19   that it would be amending its proof of claim to reflect only a secured claim in the amount of

       20   $396,700.68. Class 1 only pertains to the secured claim of Merced County Tax Collector. The Plan

       21   provides that the Class 1’s security interest in the Property will be retained. The Plan also provides

       22   that Class 1 will receive such cash equal to its allowed claim, together with interest at a rate

       23   contemplated by Section 511 of the Bankruptcy Code, through the proceeds of the Liquidity Event.

       24   The Plan also provides that 4-S need not sell the Property if it can otherwise provide for the satisfaction

       25   of this Claim (and claims in Class 2 and Class 3) prior to the first anniversary of the Effective Date.
                                                                                                                             Moved (insertion) [1]
       26           Holder of the claim in Class 1 is impaired, and therefore, is entitled to vote to accept or reject

       27   4-S’s Plan.

       28   ///
                                                                                                                             Deleted: AMENDED
                                                                                                                        9
                                     4-S RANCH PARTNERS, LLC’S DISCLOSURE STATEMENT
Filed 08/28/20                                                           Case 20-10800                                                                                      Doc 184




       1           iv.      Class 2: Secured Claim of Sandton Credit Solutions Master Fund IV, LP
                                                                                                                           Deleted: 1
       2           Class 2 consists of the allowed secured claim of Sandton secured upon the Property. 4-S’s

       3    Schedule D represents that such claim is in the amount of $57,264,645.50 as of the petition date. The
                                                                                                                           Deleted: 1’s
       4    Plan provides that the Class 2’s security interest in the Property will be retained, that it shall be given

       5    a lien in the proceeds from the Liquidity Event, that if its claim is not paid in full from the Liquidity

       6    Event, then the Court shall condition the Liquidity Event on such terms as may be appropriate to afford
                                                                                                                           Deleted: 1
       7    the holder of the Class 2 Claim adequate protection of its interest in the Property. The Plan also

       8    provides that 4-S need not sell all or part of the Property if it can otherwise provide for the satisfaction
                                                                                                                           Deleted: 2
       9    of this Claim (and claims in Class 1 and Class 3) prior to the first anniversary of the Effective Date.
                                                                                                                           Deleted: 1
       10   The Plan provides that the interest rate for the holder of claims in Class 2 is the rate of interest equal

       11   to one-month London Interbank Bank Offered Rate plus 4.5% with a floor rate of 5.75% or the interest

       12   rate permissible under § 506 of the Bankruptcy Code.
                                                                                                                           Moved up [1]: Holder of the claim in Class 1 is impaired, and
       13          Holder of the claim in Class 2 is impaired, and therefore, is entitled to vote to accept or reject      therefore, is entitled to vote to accept or reject 4-S’s Plan.
                                                                                                                           Deleted: ¶
       14   4-S’s Plan.
                                                                                                                           Formatted: Font: Not Bold, No underline

       15          v.       Class 3: General Unsecured Claims
                                                                                                                           Deleted: 2
       16          The claims of general unsecured creditors are assigned to Class 3 under the plan. The Chart

       17   below identified unsecured debt based on the Debtor’s Schedule E/F and claimants who filed proofs

       18   of claims:
                    Creditor                                      Scheduled        Proof of Claim      POC Amount as
       19    #                                                    Unsecured        (“POC”) Filed?      Unsecured
       20                                                         Amount
             1      PG&E                                          $405,186.02      No                  -
       21
             2      Rodarakis & Sousa, APC                        $93,440.94       No                  -
       22
             3      O’Laughlin & Paris LLP                        $31,800.00       No                  -
       23

       24    4      Shannon Pump Co.                              $11,495.90       No                  -

       25    5      O. Ray Sheets Accountancy Corporation $7,229.91                No                  -
                                                                                                                           Deleted: No
       26    6      Wendel Rosen LLP                              $2,280.00        Yes                 $2,280.00
                                                                                                                           Deleted: -

       27    7      Corporation Service Company                   -                Yes                 $470.00
                                                                  $551,432.77                                              Deleted: -
       28                                                Total:                                        $2,750.00

                                                                                                                           Deleted: AMENDED
                                                                                                                     10
                                    4-S RANCH PARTNERS, LLC’S DISCLOSURE STATEMENT
Filed 08/28/20                                                            Case 20-10800                                                      Doc 184




       1            Under the Plan, claims constituting Class shall receive a ratable distribution of the net proceeds

       2    from the sale of the Property one year after the Liquidity Event after, of course, the Class 1 claim is

       3    satisfied. The Plan also provides that that 4-S need not sell all or part the Property if it can otherwise    Deleted: 2

       4    provide for the satisfaction of claims in Class 3 (and claims in Class 1 and Class 2) prior to the first

       5    anniversary of the Effective Date.

       6            Notably, because the Plan rejects all the 4-S’s executory contracts and unexpired lease, the

       7    pool of unsecured claims may increase. A counter-party to a rejected executory contract or a rejected
                                                                                                                          Deleted:
       8    unexpired lease must file their claims for damages, if any, not later than the 30th day following

       9    confirmation of the Plan. The Plan also provides that the interest rate of holders of claims in Class 2

       10   is federal judgment rate calculated under 28 U.S.C. § 1961 if the Debtor is solvent, but if the Debtor

       11   is not solvent, then the interest rate of holders of claims in Class 2 is zero percent. The Debtor notes

       12   that its schedules of assets and liabilities show that the value of its assets exceed its liabilities.
                                                                                                                          Deleted: Holder
       13           Holders of the claims in Class 3 are impaired, and therefore, are entitled to vote to accept or       Deleted: 2

            reject 4-S’s Plan.                                                                                            Deleted: is
       14
                                                                                                                              Deleted: 3
       15           vi.     Class 4: Equity Interests
                                                                                                                          Deleted: 3
       16           Class 4 is composed of Sloan, the sole and managing member of 4-S. The Plan provides that
                                                                                                                          Deleted: 3
       17   the holder of interest in Class 4 shall neither receive nor retain anything on account of their Interests
                                                                                                                          Deleted: 2
       18   in the Debtor unless all of the Allowed Claims from Classes 1, 2 and 3 have been paid in full, with

       19   interest.
                                                                                                                          Deleted: vi
       20           Holder of interest in Class 4 impaired, and therefore, is entitled to vote to accept or reject 4-

       21   S’s Plan.

       22           vii.    Post-Confirmation Reporting

       23           Not later than 90 days after the entry of the Confirmation Order and quarterly thereafter, 4-S

       24   shall file a quarterly post-confirmation status report. The purpose of the report is to explain the

       25   progress made toward substantial consummation of the confirmed Plan. The Quarterly reports shall

       26   be filed no later than 30 days following the end of the applicable calendar quarter.

       27   ///

       28   ///
                                                                                                                          Deleted: AMENDED
                                                                                                                     11
                                     4-S RANCH PARTNERS, LLC’S DISCLOSURE STATEMENT
Filed 08/28/20                                                           Case 20-10800                                                        Doc 184




       1       V.       TAX CONSEQUENCES

       2    DISCLAIMER: 4-S cannot and does not represent that the tax consequences contained above are the

       3    only tax consequences of the Plan because 4-S cannot provide tax advice to Creditors. The tax laws

       4    embody many complicated rules which render it difficult to state completely and accurately all tax

       5    implications of any action. Creditors and parties in interest are urged to obtain and rely upon the advice

       6    of their tax professionals about the tax consequences of the Plan. The above disclosure of possible tax

       7    consequences is intended solely for the purpose of alerting readers about possible tax issues this Plan

       8    may present to the 4-S.

       9             The 4-S is of the view there will be neutral tax consequences from a joint venture or additional

       10   capital contribution. From the perspective of 4-S and of the creditors, the payments made under the

       11   Plan will likely have precisely the same tax attributes and consequences as they would have had, if the

       12   claims had been timely paid in absences of the bankruptcy case. Any payments by 4-S that otherwise

       13   would have been taxable income to the creditor when received, will be taxable income when made

       14   under the plan. The tax consequences may differ under two circumstances. First, payments may be

       15   made or received in a different tax year because of the deferrals provided by the bankruptcy process,

       16   which may impact certain taxpayers. Second, there will likely be tax consequences to any creditors

       17   that have already taken a bad debt deduction with respect of any obligation of 4-S when the obligation

       18   is paid under the Plan.

       19            In the event of a sale of the Property, 4-S does believe that there will be capital gains. However,

       20   tax consequences will have to be specifically determined based upon any agreed upon sale price of the

       21   Property approved by the Court. 4-S is a pass-through entity and taxes resulting from the sale of assets

       22   will fall to 4-S’s sole member, Sloan.

       23      VI.      RISK FACTORS

       24            The Debtor believes the structure of the Plan permits a path that imposes lesser risk to realize

       25   and maximize the value of the Property for all interests. As it is structured, if new capital or new

       26   financing fails to satisfy the claims of creditors, and fails to obtain court approval, then an orderly sale

       27   of the property will occur within a reasonable amount of time. There is a risk that the efforts of 4-S to

       28   obtain new capital, new financing, or sell the property will fail. In that situation, the Plan provides that
                                                                                                                           Deleted: AMENDED
                                                                                                                     12
                                      4-S RANCH PARTNERS, LLC’S DISCLOSURE STATEMENT
Filed 08/28/20                                                         Case 20-10800                                                       Doc 184




       1    if 4-S fails to consummate the Liquidity Event by the first anniversary of the Effective Date, Sandton

       2    may exercise all of its rights and remedies against the Property, unless the Court for cause orders

       3    otherwise. 4-S is also required under the terms of the Plan to file quarterly post-conformation reports

       4    to explain progress toward substantial consummation of the confirmed Plan, which will allow

       5    Creditors and parties in interest to monitor 4-S’s progress.

       6       VII.    LIQUIDATION ALTERNATIVE

       7           The Property, associated water, and wells are not fully liquid, and their full value will likely

       8    not be realized if sold quickly. 4-S believes that a relatively prompt sale of the Property would not

       9    yield any recovery in excess of the costs of the sale and payment on account of the secured debts

       10   encumbering the Property because the sale would not be able to leverage the extensive contacts 4-S

       11   has within the water banking and sales industry, and ongoing negotiations that have taken a significant

       12   period of time to establish.

       13          To provide all creditors adequate information to allow them to make an informed decision on

       14   the proposed terms of the Plan, 4-S has included liquidation analyses offered as Exhibit “A” hereto.

       15   The analyses provide alternative liquidation calculations based upon the values asserted by 4-S and

       16   the value of the Property asserted by Sandton. As Sandton’s valuation is based upon an appraisal that

       17   does not contain separate values for all associated or appurtenant water, water rights, water-related

       18   assets and water interest of the Property, it is included in the liquidation analyses as a representation

       19   of a hypothetical minimal liquidation value. See Declaration of Robert Rice in Support of Motion for

       20   Relief from Stay, Dckt. No. 23, ¶ 13; Exhibits to Declaration of Robert Rice in Support of Motion for

       21   Relief from Stay, Dckt. Nos. 29-30, Exhibit “G”. Additionally, the analyses include alternative

       22   liquidation calculations based upon the inclusion of some of the assets that may not be fixtures of the

       23   Property as discussed in more detail below.

       24          The 500,000 acre-foot of stored water inventory listed on 4-S’s Schedule A/B is not a liquid

       25   asset that can be freely sold on an open market. The water inventory is appurtenant to the Property.

       26   The collection, storage, and sale of water is tied to the rights associated with the ownership of the

       27   Property. To realize the value of the water inventory, the Property must be operated as an ongoing

       28
                                                                                                                        Deleted: AMENDED
                                                                                                                  13
                                    4-S RANCH PARTNERS, LLC’S DISCLOSURE STATEMENT
Filed 08/28/20                                                          Case 20-10800                                                       Doc 184




       1    concern with proper permitting from the Water Board for the supply of stored water after contract(s)

       2    for sale have been signed.

       3           Even if possible, an expedited liquidation of the water inventory over a short period of time

       4    will not net the same value as asserted by 4-S in the Schedules. During different times of the year,

       5    there are varying levels of demand for water that directly impact the price of water sold. The value

       6    asserted by 4-S on Schedule A/B is based upon the value of long-term supply contracts rather than a

       7    quick sale. Long-term water supply contracts address the ebbs and flows of water demand with a set

       8    price that is a negotiated compromise between the prices obtainable during the highest demand and

       9    lowest demand periods.

       10          Further, it will be difficult for a trustee conducting a liquidation to find purchasers with the

       11   capacity to store such significant amounts of water for immediate delivery. Water districts have been

       12   interested in storing water on the Property due to the lack of suitable storage. Purchasers of water are

       13   not likely willing to take on large amounts of water all at once and would seek supply contracts to

       14   avoid the cost of creating or leasing additional water storage facilities. Therefore, 4-S believes that in

       15   a hypothetical Chapter 7 liquidation, the water inventory will be sold along with the Property without

       16   its own liquidation value.

       17          The wells on the Property (“Wells”) valued on Schedule A/B at $1,807,568.00 are not personal

       18   property equipment that can be removed from the land to be sold to individual buyers. The Wells were

       19   dug as permanent fixtures to Property and are uniquely suited for use as part of a mostly interconnected

       20   water storage and delivery system on the realty. Removal of the Wells is impractical and will likely

       21   result in significant damage to the Wells and Property. As a result, the Wells that have no value in

       22   liquidation outside of the value that can be received for the Property.

       23          The water delivery systems and well equipment listed on Schedule A/B have been similarly

       24   annexed to the Property as they were intended to be a permanent part of the system of Wells. Water

       25   pipes and pumps have been held to be fixtures of real property when they are intended to be installed

       26   upon said property permanently as part of an interconnected system. See Bell v. Bank of Perris, 52

       27   Cal.App.2d 66, 76 (1942) (pumps installed on concrete slabs, enclosed in specially constructed pump

       28   houses on the realty that became an integral part of an interconnected irrigation system on the without
                                                                                                                         Deleted: AMENDED
                                                                                                                   14
                                    4-S RANCH PARTNERS, LLC’S DISCLOSURE STATEMENT
Filed 08/28/20                                                          Case 20-10800                                                             Doc 184




       1    which the ranch could not be operated were determined to be fixtures that passed to a mortgagee who

       2    purchased the real property at foreclosure sale); Robinson v. City of Glendale, 182 Cal. 211, 213 (1920)

       3    (“Where pipes are laid in real estate for the purpose of carrying water to the lands to which they extend,

       4    the pipes while imbedded in the soil constitute real property both before the water is carried therein

       5    and after the use for that purpose has cased.”). Further, Sandton’s Deed of Trust includes a lien on all

       6    land improvements, including, without limitation, building improvements, stockwater equipment

       7    located on or used in connection with the Property, enclosures of the Property, and electric, gas and

       8    water lines and equipment located on the Property. See Exhibits to Declaration of Robert Rice in

       9    Support of Motion for Relief from Stay, Dckt. No. 26, Exhibit “D”. 4-S provided values for the water

       10   delivery system and well equipment on Schedule A/B, but do not believe they have liquidation value

       11   outside of the value of the Property. However, values for the water delivery system and well equipment

       12   are included in alternative liquidation analyses in Exhibit A to demonstrate the possible impact on

       13   liquidation should said assets be determined not to be fixtures of the Property during liquidation.
                                                                                                                         Formatted: Font: 12 pt
       14          Lastly, while Sandton’s secured claim is cross-collateralized in Hamburg Ranch and is

       15   personally guaranteed by Sloan and Harrill-Sloan, 4-S believes there will be a significant deficiency

       16   claim should liquidation of the Property occur on an expediated basis. Any balance of the Sandton’s

       17   secured claim after the liquidation of the Property would likely be assessed against Sloan’s estate,

       18   which includes Hamburg Ranch. If Sandton’s asserted values represent the liquidation value of the

       19   Property, Sloan’s estate does not contain sufficient assets to pay off the remaining balance of Sandton’s

       20   secured claim. 4-S is not certain if non-community property assets held by Harrill-Sloan are sufficient

       21   to satisfy the amounts owed to Sandton if the assets of Sloan’s bankruptcy estate are insufficient.

       22   Therefore, based upon Sandton's valuation and the $36,582,005.434 in assets listed on Sloan’s

       23   schedules, there could be a deficiency claim of up to $6,896,440.07.

       24          Due the inability to fully realize the value of the Property as an ongoing concern in a

       25   liquidation, 4-S believes that any trustee sale of the Property would yield a fraction of the market value

       26   of the Property. Based upon the forgoing, in a liquidation, there would likely be minimal, if any,

       27   payments to general unsecured creditors.

       28   ///
                                                                                                                         Deleted: AMENDED
                                                                                                                   15
                                    4-S RANCH PARTNERS, LLC’S DISCLOSURE STATEMENT
Filed 08/28/20                                                           Case 20-10800                                                                                  Doc 184




       1          VIII. CONCLUSION

       2            4-S believes that the Plan offers the best alternative for the highest and fastest recovery for

       3    creditors. Thus, 4-S believes that the Plan is in the best interests of the Debtor’s estate, creditors, and

       4    other interested parties.
                                                                                                                          Formatted: Justified, Indent: First line: 0.5", Line spacing:
       5                                                                                                                  Exactly 24 pt
            DATED:          August 28, 2020                           4-S RANCH PARTNERS, LLC.                            Deleted: July 14
       6                                                                                                                  Deleted:

       7

       8                                                           By:
                                                                            Stephen Sloan
       9
            Presented by:
       10
            MACDONALD | FERNANDEZ LLP
       11

       12

       13   By:                                                                                                           Deleted: ¶
                    Reno F.R. Fernandez III
       14           Alexander K. Lee
                    Counsel for the Debtor in Possession
       15           4-S RANCH PARTNERS, LLC                                                                               Formatted: PleadingCapTitle, Space Before: 0 pt, Line
                                                                                                                          spacing: single
       16                                                                                                                 Deleted: ¶
                                                                                                                          ¶
       17

       18
       19

       20
       21

       22

       23

       24
       25

       26
       27

       28
                                                                                                                          Deleted: AMENDED
                                                                                                                    16
                                    4-S RANCH PARTNERS, LLC’S DISCLOSURE STATEMENT
